Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 6-19, 23, 24 , 26  are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 5, which defines “ the location specific information is selected from the group consisting of weather forecast, cloud coverage, ultra-violet index, elevation, temperature, barometric pressure, atmospheric pressure, chance of precipitation, humidity, relative humidity, wind speed, wind direction, air quality, average air particulate size, spectrally-resolve attenuation introduced by physical barriers, and combinations thereof.”   is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the specific information selected from wind speed as an example does not share a single structural similarity as relative humidity. Likewise, the “average air particulate size” does not share both a single structural similarity and a common use as ultra-violet index.
The Markush group of claim 6, which defines  “, wherein at least a portion of the results are generated via at least one method selected from the group consisting of estimating effective fluence rates, comparing the fluence rates between multiple broadband and narrowband sources, estimating effective fluence rates for multi-layer tissue models of varying geometry and optical properties, analyzing production of a photosensitive compound, analyzing photobleaching of a photosensitive compound, generating an effective total fluence for various treatment times, determining a dynamic dose range, and combinations thereof.” Is improper because “comparing the fluence rates between multiple broadband and narrowband sources” does not share both a single structural similarity and common use as “estimating effective fluence rate for multi-layer tissue models of varying geometry and optical properties”
The Markush group of claim 8, which defines “ wherein the tissue optical properties are at least one property selected from the group consisting of refraction, polarization, reflection, absorption, photoluminescence, transmittance, diffraction, dispersion, dichroism, scattering, anisotropy, birefringence, color, photosensitivity, optical properties attributed to melanin, and combinations thereof.” Is improper because “polarization reflection” does not share a single structural similarity and common use as “dispersion dichromism”. 
The Markush group of claim 9 which defines “wherein the comparing the fluence rates between multiple broadband and narrowband sources utilizes data selected from the group consisting of narrowband sources modeled based on clinically available sources, broadband sources based on measurements taken by a spectroradiometer, and combinations thereof.” Is improper because data from “narrowband sources modeled based on clinically available sources” does not share a single structural similarity and common use as “broadband sources based on measurements taken by a spectoradiometer”.
The Markush group of claim 12, which defines “utilizes data selected from the group consisting of diffusion rate of a prodrug, diffusion rate of a drug, rate and efficiency that a prodrug is converted to the photosensitive compound, rate and efficiency that a drug is converted to the photosensitive compound, estimated photobleaching data, and combinations thereof.” Is improper because “diffusion rate of a prodrug” does not share a single structural similarity and common use as “rate and efficiency that a drug is converted to the photosensitive compound”. 
The Markush group of claim 16, which defines “data selected from the group consisting of initial incubation times, estimated ignition incubation times, surface irradiation values, estimated irradiation values, a range of surface irradiation values, an estimated range of surface irradiation values, and combinations thereof.” Is improper because “initial incubation times” does not share structural similarity and common use as “an estimated range of surface irradiation values”. 
The Markush group of claim 19, which defines “wherein the results are selected from the group consisting of light flow into the tissue, a photodynamic dose for a photosensitive compound at depths into the tissue, sunlight available at depths into the tissue, treatment dose for a photosensitive compound, minimum time needed to reach a threshold photodynamic dose, and combinations thereof” is improper because “light flow into the tissue” does not share structural similarity and common use as “sunlight available at the depths into the tissue”. 
The Markush group of claim 23, which defines “data selected from the group consisting of indications of seasons most commonly associated with given irradiance for various latitudes, lesion type, estimated depth, melanin content, photosensitive compound production rate, and combinations thereof.” Is improper because data from “indications of seasons most commonly associated with a given irradiance for various latitudes” does not share structural similarity and common use as “lesion type”. 
The Markush group of claim 24, which defines “wherein the determined optimal parameters are selected from the group consisting of a light source type, a dosage, a minimum treatment time, a maximum treatment time, a recommended exposure time, daylight hours for optimal treatment, sunlight hours for optimal treatment, location for optimal sunlight exposure, location for optimal daylight exposure, light flow into the tissue, effective fluence rates for the tissue, a total treatment time based on a correlation of the light flow into the tissue and the effective fluence rates, feedback mechanisms based on measurements of photosensitizer production and photobleaching, and combinations thereof.” Is improper because parameters from “a light source type” does not share structural similarity and common use as “location for optimal daylight exposure”. 
The Markush group of claim 16, which defines “, wherein the light source is selected from the group consisting of daylight, sunlight, simulated light, simulated daylight, simulated sunlight, naturally generated light, artificially generated light, natural light generated by the sun, artificial light generated by a halogen light, a compact fluorescent lamp light, a light emitting diode (LED) light, a blue LED light, a red LED light, a white light, or a lamp light, broad-spectrum light, narrow-spectrum light, broadband light, narrowband light, and combinations thereof.” Is improper because light source from “daylight” does not share structural similarity and common use as “red LED light”
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
The remaining claims are defective by virtue of their dependency on a defective claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-29 recite a method for determining optimal parameters for application of light from a light source to a tissue. This judicial exception is not integrated into a practical application because steps such as “utilizing an algorithm to generate results related to estimating light flow from the light source into the tissue; and utilizing the results to determine optimal parameters for applying the light source to the tissue”, recited in claim 1 is a mental process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely list the mental process for calculating parameters.
Claim 2 recites “wherein the algorithm is selected from the group consisting of a Monte Carlo model, a broad-spectrum light fluence model, a Monte Carlo model of broad-spectrum light fluence, optical radiative transport models, optical diffusion models, and combinations thereof”. This limitation constitutes a mental process because it merely identifies a mathematical algorithm to be selected.
Claim 3 recites “ wherein the algorithm comprises a seven-layer skin model comprising at least one of stratum corneum layers, living epidermis layers, papillary dermis layers, upper blood net dermis layers, reticular dermis layers, deep blood dermis layers, and subcutaneous fat layers”. This limitation constitutes a mental process because it merely identifies a mathematical algorithm to be selected.
Claim 4 recites “wherein the algorithm utilizes at least one factor to estimate the light flow, wherein the at least one factor is selected from the group consisting of type of the light source, position of the light source, light fluence from the light source, location specific information, models of diffusion kinetics and spectral absorption characteristics of a photosensitive compound of interest, melanin content of the tissue, thickness of the tissue, thickness of a lesion on the tissue, pigmentation, actinic keratosis thickness, spectrally-resolve attenuation introduced by topical applications to tissue, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 5 recites” wherein the at least one factor comprises location specific information, wherein the location specific information is selected from the group consisting of weather forecast, cloud coverage, ultra-violet index, elevation, temperature, barometric pressure, atmospheric pressure, chance of precipitation, humidity, relative humidity, wind speed, wind direction, air quality, average air particulate size, spectrally-resolve attenuation introduced by physical barriers, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 6 recites” wherein at least a portion of the results are generated via at least one method selected from the group consisting of estimating effective fluence rates, comparing the fluence rates between multiple broadband and narrowband sources, estimating effective fluence rates for multi-layer tissue models of varying geometry and optical properties, analyzing production of a photosensitive compound, analyzing photobleaching of a photosensitive compound, generating an effective total fluence for various treatment times, determining a dynamic dose range, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 7 recites” wherein at least a portion of the results are generated via at least estimating effective fluence rates, and wherein the estimating effective fluence rates comprises utilizing tissue optical properties.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 8 recites” wherein the tissue optical properties are at least one property selected from the group consisting of refraction, polarization, reflection, absorption, photoluminescence, transmittance, diffraction, dispersion, dichroism, scattering, anisotropy, birefringence, color, photosensitivity, optical properties attributed to melanin, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 9 recites”wherein at least a portion of the results are generated via comparing the fluence rates between multiple broadband and narrowband sources, and wherein the comparing the fluence rates between multiple broadband and narrowband sources utilizes data selected from the group consisting of narrowband sources modeled based on clinically available sources, broadband sources based on measurements taken by a spectroradiometer, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 10 recites “wherein at least a portion of the results are generated via analyzing production and photobleaching of a photosensitive compound.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 11 recites ” wherein the photosensitive compound is protoporphyrin IX (PpIX).” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 12 recites ”wherein analyzing production and photobleaching of the photosensitive compound utilizes data selected from the group consisting of diffusion rate of a prodrug, diffusion rate of a drug, rate and efficiency that a prodrug is converted to the photosensitive compound, rate and efficiency that a drug is converted to the photosensitive compound, estimated photobleaching data, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm. 
Claim 13 recites “wherein the estimated photobleaching data comprises at least one of initial photosensitive compound concentration, fluence rate, a photosensitive compound weighted effective fluence rate, and a photobleaching constant.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 14 recites “wherein at least a portion of the results are generated via generating an effective total fluence for various treatment times, and wherein the generating the effective total fluence for various treatment times comprises identifying at least one of a treatment time and incubation time based on an initial depth distribution of a photosensitive compound.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm. 
Claim 15 recites “wherein at least a portion of the results are generated via generating an effective total fluence for various treatment times, and wherein the generating the effective total fluence for various treatment times depends on a spectrum and fluence rate of the light.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 16 recites “wherein at least a portion of the results are generated via determining a dynamic dose range, and wherein the dynamic dose range is determined from data selected from the group consisting of initial incubation times, estimated ignition incubation times, surface irradiation values, estimated irradiation values, a range of surface irradiation values, an estimated range of surface irradiation values, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 17 recites “wherein at least a portion of the results are generated via determining a dynamic dose range, and wherein the dynamic dose range is determined from a light source fluence rate at depths in the tissue that are linearly scaled to represent a range of surface irradiation values.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 18 recites “wherein at least a portion of the results are generated via determining a dynamic dose range, and wherein the determining the dynamic dose range comprises identifying an effective photodynamic dose, and wherein the effective photodynamic dose is defined as a product of threshold effective fluence and photosensitive compound concentration.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 19 recites “wherein the results are selected from the group consisting of light flow into the tissue, a photodynamic dose for a photosensitive compound at depths into the tissue, sunlight available at depths into the tissue, treatment dose for a photosensitive compound, minimum time needed to reach a threshold photodynamic dose, and combinations thereof.” This limitation constitutes a mental process because it merely identifies the results from the mental mathematical process.
Claim 20 recites “wherein the results comprise a chart to prescribe minimal treatment times to achieve depth-dependent cytotoxic effect based on incubation times and irradiance values for a plurality of light sources.” This limitation constitutes a mental process because it merely identifies the results from the mental mathematical process.
Claim 21 recites “where the chart provides an estimate of depth of potential photosensitive compound activation as a function of treatment time for each light source of the plurality of light sources.” This limitation constitutes a mental process because it merely identifies the results from the mental mathematical process.
Claim 22 recites “wherein the chart comprises clinically relevant dose planning information used to define treatment times required to achieve activation at specific depths for each light source of the plurality of light sources over a range of irradiance values and photosensitive compound incubation times.” This limitation constitutes a mental process because it merely identifies the results from the mental mathematical process.
 Claim 23 recites “ wherein the chart comprises data selected from the group consisting of indications of seasons most commonly associated with given irradiance for various latitudes, lesion type, estimated depth, melanin content, photosensitive compound production rate, and combinations thereof.” This limitation constitutes a mental process because it merely identifies the results from the mental mathematical process.
Claim 24 recites “ wherein the determined optimal parameters are selected from the group consisting of a light source type, a dosage, a minimum treatment time, a maximum treatment time, a recommended exposure time, daylight hours for optimal treatment, sunlight hours for optimal treatment, location for optimal sunlight exposure, location for optimal daylight exposure, light flow into the tissue, effective fluence rates for the tissue, a total treatment time based on a correlation of the light flow into the tissue and the effective fluence rates, feedback mechanisms based on measurements of photosensitizer production and photobleaching, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 25 recites “wherein the determined optimal parameters comprise: light flow into the tissue; effective fluence rates for the tissue; and a total treatment time based on a correlation of the light flow into the tissue and the effective fluence rates.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 26 recites “ wherein the light source is selected from the group consisting of daylight, sunlight, simulated light, simulated daylight, simulated sunlight, naturally generated light, artificially generated light, natural light generated by the sun, artificial light generated by a halogen light, a compact fluorescent lamp light, a light emitting diode (LED) light, a blue LED light, a red LED light, a white light, or a lamp light, broad-spectrum light, narrow-spectrum light, broadband light, narrowband light, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 27  recites “ wherein the estimated light flow of the light source into the tissue is based on a theoretical uniform spectrum of light.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 28 recites “wherein the tissue is skin tissue comprising at least one of a tumor site, non-melanoma skin cancer, a lesion site, actinic keratosis, hypertrophic actinic keratosis, squamous cell carcinoma, invasive squamous cell carcinoma, basal cell carcinoma (superficial type), basal cell carcinoma (nodular type), acne vulgaris, rhinophyma, wrinkles, sun-damage, and combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim 29 recites “wherein the tissue is skin, and wherein the skin comprises layers selected from the group consisting of a stratum corneum layer, a living epidermis layer, a papillary dermis layer, an upper blood net dermis layer, a reticular dermis layer, a deep blood dermis layer, a subcutaneous fat layer, or combinations thereof.” This limitation constitutes a mental process because it merely identifies calculation variables to be applied in the mathematical algorithm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 19, 24, 25, 27, 28, 29, 30,  33, 34 and 35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP 2015511525 A.
1. A method of determining optimal parameters for application of light from a light source to a tissue, said method comprising: utilizing an algorithm to generate results related to estimating light flow from the light source into the tissue; and utilizing the results to determine optimal parameters for applying the light source to the tissue. (P. 30 teaches to generate a light dose signal (LDS) using a control algorithm, and then applying the light dose signal to a treat a tissue using optical fibers (F1, F2, F3). The light source is inherently required)
2. The method of claim 1, wherein the algorithm is selected from the group consisting of a Monte Carlo model, a broad-spectrum light fluence model, a Monte Carlo model of broad-spectrum light fluence, optical radiative transport models, optical diffusion models, and combinations thereof. (P. 30 says the control algorithm takes as input image information l2 relating to the distribution of the photosensitizer within the body tissue. This teaching is construed as using optical diffusion model. Note also the discussion on using Monte Carlo modeling in P.14)
3. The method of claim 1, wherein the algorithm comprises a seven-layer skin model comprising at least one of stratum corneum layers, living epidermis layers, papillary dermis layers, upper blood net dermis layers, reticular dermis layers, deep blood dermis layers, and subcutaneous fat layers.
4. The method of claim 1, wherein the algorithm utilizes at least one factor to estimate the light flow, wherein the at least one factor is selected from the group consisting of type of the light source, position of the light source, light fluence from the light source, location specific information, models of diffusion kinetics and spectral absorption characteristics of a photosensitive compound of interest, melanin content of the tissue, thickness of the tissue, thickness of a lesion on the tissue, pigmentation, actinic keratosis thickness, spectrally-resolve attenuation introduced by topical applications to tissue, and combinations thereof.(P. 30 says the control algorithm is a three-dimensional body acquired by the determined position and orientation of (P_O) of the light exit. This teaching is construed as location specific information)
19. The method of claim 1, wherein the results are selected from the group consisting of light flow into the tissue, a photodynamic dose for a photosensitive compound at depths into the tissue, sunlight available at depths into the tissue, treatment dose for a photosensitive compound, minimum time needed to reach a threshold photodynamic dose, and combinations thereof. (P.30 states that the algorithm takes distribution information from a photosensitizer within the tissue into consideration. This teaching is construed as photodynamic dose.)
24. The method of claim 1, wherein the determined optimal parameters are selected from the group consisting of a light source type, a dosage, a minimum treatment time, a maximum treatment time, a recommended exposure time, daylight hours for optimal treatment, sunlight hours for optimal treatment, location for optimal sunlight exposure, location for optimal daylight exposure, light flow into the tissue, effective fluence rates for the tissue, a total treatment time based on a correlation of the light flow into the tissue and the effective fluence rates, feedback mechanisms based on measurements of photosensitizer production and photobleaching, and combinations thereof. (P.30 states that the algorithm takes distribution information from a photosensitizer within the tissue into consideration. This teaching is construed as photodynamic dosage.)
25. The method of claim 1, wherein the determined optimal parameters comprise: light flow into the tissue; effective fluence rates for the tissue; and a total treatment time based on a correlation of the light flow into the tissue and the effective fluence rates. (the light dose signal (LDS) discussion in P.30 is the effective fluence rates for the tissue)
26. The method of claim 1, wherein the light source is selected from the group consisting of daylight, sunlight, simulated light, simulated daylight, simulated sunlight, naturally generated light, artificially generated light, natural light generated by the sun, artificial light generated by a halogen light, a compact fluorescent lamp light, a light emitting diode (LED) light, a blue LED light, a red LED light, a white light, or a lamp light, broad-spectrum light, narrow-spectrum light, broadband light, narrowband light, and combinations thereof.
27. The method of claim 1, wherein the estimated light flow of the light source into the tissue is based on a theoretical uniform spectrum of light (note the discussion of P.14, in which a local photosensitizer distribution, i.e. theoretical uniform spectrum of light is taken into consideration).
28. The method of claim 1, wherein the tissue is skin tissue comprising at least one of a tumor site, non-melanoma skin cancer, a lesion site, actinic keratosis, hypertrophic actinic keratosis, squamous cell carcinoma, invasive squamous cell carcinoma, basal cell carcinoma (superficial type), basal cell carcinoma (nodular type), acne vulgaris, rhinophyma, wrinkles, sun-damage, and combinations thereof. (P.26 mentions a tumor as an example of body tissue).
29. The method of claim 1, wherein the tissue is skin, and wherein the skin comprises layers selected from the group consisting of a stratum corneum layer, a living epidermis layer, a papillary dermis layer, an upper blood net dermis layer, a reticular dermis layer, a deep blood dermis layer, a subcutaneous fat layer, or combinations thereof (note the various types of tissues discussed in P. 13 inherently included the skins as mentioned in this claim ).
30. The method of claim 1, further comprising applying the light source to the tissue using the optimal parameters. (note discussion in P. 13)
33. The method of claim 30, wherein the application of the light source is utilized to treat a condition associated with the tissue (note discussion in P. 13).
34. The method of claim 33, wherein the tissue is skin, and wherein the method is utilized to treat a condition associated with the skin. (note discussion in P. 13).
35. The method of claim 34, wherein the condition is selected from the group consisting of a skin tumor, non-melanoma skin cancer, a lesion site, actinic keratosis, hypertrophic actinic keratosis, squamous cell carcinoma, invasive squamous cell carcinoma, basal cell carcinoma (superficial type), basal cell carcinoma (nodular type), acne vulgaris, rhinophyma, wrinkles, sun-damage, and combinations thereof (note the discussion in P.14).
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not mention the application of the light source occurs in the presence of a photosensitive compound as defined by claim 31 and 32. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884